Citation Nr: 1411002	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-02 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic sinusitis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to February 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing in July 2013.  Unfortunately, a transcript of the hearing is not available due to technical difficulties throughout the hearing.  In an August 2013 letter, the Veteran was notified of the unavailability of the hearing transcript, and asked whether he would like another hearing.  In August 2013 correspondence, the Veteran indicated that he did not desire another hearing.  

The case was previously before the Board in October 2013 when he was awarded an increased 10 percent rating for his chronic sinusitis throughout the appeal period, and remanded for additional development.  An October 2013 rating decision implemented the Board's October 2013 decision, assigning an effective date of October 13, 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the Veteran's chronic sinusitis is manifested by three or more incapacitating episodes per year necessitating prolonged antibiotic treatment (lasting 4 to 6 weeks), or more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting.  

2.  The Veteran's service-connected disabilities consist of the following: posttraumatic stress disorder (rated 30 percent); right knee degenerative joint disease (rated 10 percent); left knee degenerative joint disease (rated 10 percent);right ankle degenerative joint disease (rated 10 percent); lumbar spine degenerative joint disease (rated 10 percent); benign prostatic hypertrophy (rated 10 percent); lateral epicondylitis (rated 10 percent); chronic sinusitis (rated 10 percent); left elbow degenerative joint disease (rated 0 percent); cervical spine degenerative disc disease (rated 0 percent); scar of the right third finger (rated 0 percent); bilateral tinea pedis with onychomycosis of the great toes (rated 0 percent); and right shoulder vitiligo (rated 0 percent).  The combined disability rating is 70 percent.  

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.97, Diagnostic Code 6510 (2013).  

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  An October 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  Regarding the claim for a TDIU rating, February 2010 and October 2013 letters provided notice to the Veteran.  The letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also provided notice of disability rating and effective date criteria.  A December 2013 supplemental statement of the case readjudicate the matters after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's available post-service VA and private treatment records have been obtained.  In this regard, the Board acknowledges that complete records of the Veteran's treatment by his private treating physicians, Dr. M.V. Acree at the Peabody Family Care clinic and from the Methodist Minor Medical Center, may not have been associated with the claims folder.  The Board notes that in the October 2013 remand, the Board instructed the RO to obtain these records after receiving authorization from the Veteran.  In compliance with the Board's directions, in an October 2013 letter, the RO requested that the Veteran complete authorizations to allow VA to obtain these records.  To date, he has not done so.  Although pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013) VA is required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate his claim for benefits so long as he adequately identifies those records and authorizes the Secretary to obtain them, the Veteran has the ultimate responsibility to locate and secure the records, and VA is under no duty to obtain records for which the Veteran has not provided an authorization as he cannot remain in a  passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

He also was provided with VA examinations in October 2009 and November 2013.  The Board finds that the examination reports, cumulatively, are adequate for evaluation purposes because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  
As noted above, a transcript of the July 2013 hearing is not available due to technical difficulties throughout the hearing, and in August 2013 correspondence, the Veteran indicated that he did not desire another hearing.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).   

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

An April 2003 rating decision granted service connection for chronic sinusitis, rated noncompensable, effective March 1, 2003.  This claim for increase was received in October 2009.  In October 2013 the Board granted a 10 percent rating for the Veteran's chronic sinusitis throughout the appeal period.  The analysis below will thus focus on the criteria for entitlement to a rating in excess of 10 percent.  

A September 2009 Dr. M.V. Acree private treatment report notes the Veteran's complaint of head congestion productive of yellow or green material for over one week.  The Veteran reported he has had clear congestion for "ever and ever."  On physical examination, he sounded congested and he had yellow nasal congestion and drainage.  The assessment was sinusitis and he was prescribed a sinus cocktail, Zithromax, and over-the-counter Zyrtec daily.  

On October 2009 VA examination, the Veteran reported daily symptoms, including postnasal drainage.  He reported that 3-4 times per year he needs a sinus cocktail, antibiotics and headache medications.  He related he has pain and swelling in the maxillary areas and mild sinus headaches as well as some interference with breathing through his nose.  He denied any incapacitating episodes or itching or burning of the eyes.  He indicated he sometimes has a fever with acute sinus infections and chills.  On physical examination, there was bogginess in the mucosa coated with clear secretions.  There was also tenderness upon palpation of the axillary sinuses.  The impression was chronic sinus condition.  

In December 2009 correspondence, the Veteran reported that his sinusitis caused him to become nonfunctional.  During his sinus episodes, he has headaches, pain around the cheek area, watery eyes, drainage/discharge, and difficulty sleeping.  He further reported that a nostril will stay stopped up for several days.  He related the episodes occur approximately 3 to 5 times per year and he has to use sick leave.  

An incomplete April 2010 private treatment record from Methodist Minor Medical Center reflects the Veteran's complaint of a loose, productive cough, shortness of breath, chest congestion, and head symptoms, including a headache.  He also indicated he had been suffering from weakness, fatigue, dizziness, and a fever for the past two days.  He denied chest pain.  

Memphis VA Medical Center (VAMC) treatment records include a January 2011 primary care report noting the Veteran's compliant of sinus drainage for several days.  He related that during the daytime his nose is runny, and at bedtime his nose is stopped up.  He was reported he had been coughing up mucus (a light brownish/yellow color).  On physical examination, there was drainage, his lymph nodes were slightly enlarged, and there was slight pain with sinus palpation.  He was prescribed Zyrtec for 30 days and Amoxicillin for 10 days.  In a February 2011 primary care report, he indicated his sinuses and headache were stable.  

A March 2011 Dr. M.V. Acree private treatment report notes the Veteran's complaint of frontal headaches intermittently for about two weeks.  He denied any vision change, photophobia, nausea or vomiting.  On physical examination, he sounded congested, and there was parasinus tenderness without swelling.  The assessment was frontal headache, most likely sinusitis.  He was prescribed a sinus cocktail, Zithromax, and Allerex Dosepak.  A May 2011 report notes his complaint of upper respiratory cold symptoms with increased sinus drainage, sore throat and coughing for 24 hours.  Over-the-counter cold medicine did not provide relief.  He denied chest pain, nausea, vomiting or shortness of breath.  On physical examination, his tonsils were enlarged without exudates, containing membranes red and bulging bilaterally.  The assessment was pharyngitis and upper respiratory infection with coughing.  He was prescribed a Z pack, Prednisone, Allerex, and instructed to put steam to his sinus cavities, elevate the head of the bed, and use Tylenol and hot salt water gargles.  

Memphis VAMC treatment records also include a September 2011 report wherein the Veteran reported he was doing well with no acute complaints, indicating that his sinus medication was helping.  April 2013 reports note his complaint of nasal congestion and pressure for five days, headache in the frontal area for five days, hoarseness for three days, as well as tearing of the eyes and coughing up yellowish/green mucous.  He stated he had been taking Tylenol Sinus for four days with little relief, and nasal spray for five days.  He was given Solu-Medrol.  In a subsequent April 2013 report, the Veteran reported coughing up brown stuff, but related that his sinus medication was helping.  The assessment was acute rhinosinusitis.  He was ordered prednisone dose pack and moxiflox for two weeks, and instructed to continue the loratadin and flunisolide.  

August 2013 lay statements from his wife, mother, and co-workers note that his chronic sinusitis is not relieved by his medication, and that his symptoms include headaches, watery red eyes, facial swelling, sinus pressure, mood swings, and missed work.  

On November 2013 VA examination, the Veteran complained of rhinorrhea and excessive sneezing in the daytime, nasal congestion and blockage at night.  He also complained of post-nasal draining, usually clear and sometimes mucopurulent with pressure in the frontal and maxillary areas, and headaches during acute infections, which are usually treated with flunisolide nasal spray.  It was noted he had been treated one to two times with antibiotics and loratidine for acute sinusitis; he usually gets a cocktail shot from his primary care physician.  On physical examination, the examiner noted that there were no current signs, symptoms or findings attributable to chronic sinusitis.  The Veteran had no incapacitating episodes in the past 12 months, and two non-incapacitating episodes in the past 12 months.  There was no history of sinus surgery.  X-rays of the sinuses revealed the paranasal sinuses were normally developed and well aerated; no findings to suggest sinusitis.  The examiner noted that the Veteran's sinus condition had no impact on his ability to work, indicating that he was employed as a police officer.  

The Veteran's sinusitis is rated under Code 6510, and the General Rating Formula for Sinusitis (General Formula), which provides for: A 10 percent rating where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis; and a (maximum) 50 percent rating (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for his service-connected chronic sinusitis.  

The evidence shows that throughout the appeal he has experienced continuing nasal drainage, nasal congestion, facial pain or tenderness, and headaches, and sometimes watery eyes and a fever.  To warrant an increased rating under Diagnostic Code 6510, the evidence must show that the Veteran has three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or upon a showing of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The objective evidence of record does not show that the Veteran experienced any incapacitating episodes of sinusitis; he specifically denied such on October 2009 and November 2013 VA examination.  Although the Veteran has symptoms associated with his sinusitis, VA and private treatment records and examinations do not show that he had non-incapacitating episodes as numerously as required to warrant an increased 30 percent rating (i.e., more than 6 non-incapacitating episodes).  In this regard, the Board notes that in December 2009 correspondence, the Veteran reported non-incapacitating episodes three to five times per year and on November 2013 examination, it was noted the Veteran had two non-incapacitating episodes in the past 12 months.  While the Board notes the Veteran's complaints of symptoms associated with his diagnosed sinusitis, there is a lack of evidence supporting the scope and extent of disability contemplated by the rating criteria for a 30 percent evaluation at any time during the appeal period.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  His chronic sinusitis is characterized by numerous symptoms that are set forth in the rating criteria.  Because these manifestations are contemplated in the applicable rating criteria, the Board has carefully compared the level of severity and symptomatology of the Veteran's chronic sinusitis with the criteria found in the rating schedule.  In sum, the Board finds that he has not described functional effects that are exceptional or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of his chronic sinusitis are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's chronic sinusitis and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of the following: posttraumatic stress disorder (rated 30 percent); right knee degenerative joint disease (rated 10 percent); left knee degenerative joint disease (rated 10 percent);right ankle degenerative joint disease (rated 10 percent); lumbar spine degenerative joint disease (rated 10 percent); benign prostatic hypertrophy (rated 10 percent); lateral epicondylitis (rated 10 percent); chronic sinusitis (rated 10 percent); left elbow degenerative joint disease (rated 0 percent); cervical spine degenerative disc disease (rated 0 percent); scar of the right third finger (rated 0 percent); bilateral tinea pedis with onychomycosis of the great toes (rated 0 percent); and right shoulder vitiligo (rated 0 percent).  The combined disability rating is 70 percent.  

While the Veteran has contended that his service-connected disabilities impact his ability to sustain gainful employment, the Board notes that even as recently as November 2013, it was noted that the Veteran will still employed as a police officer, and the evidence shows that he has been employed as such throughout the appeal period.  The Board thus finds that the Veteran's claim for TDIU must be denied.  


ORDER

A rating in excess of 10 percent for chronic sinusitis is denied.  

The appeal seeking a TDIU rating is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


